Exhibit 10.1

 

AMENDMENT NO. 1

TO

EMPLOYMENT AGREEMENT

 

This Amendment No. 1 to Employment Agreement is made as of the 21st day of
February 2005, by and between Conrad Industries, Inc., a Delaware corporation
(the "Company"), and Cecil A. Hernandez (the "Executive").

 

WHEREAS, the Company has entered into an Employment Agreement with the Executive
dated as of August 16, 2004 (the "Agreement");

 

WHEREAS, under the terms of the Agreement, the Company employed the Executive to
serve as the Executive Vice President and Chief Operating Officer of the
Company, and as the interim Chief Financial Officer of the Company; and

 

WHEREAS, the Company and the Executive have mutually agreed that it is in the
Company's best interest that, effective on or about February 21, 2005, the
Company retain a new Chief Operating Officer and Executive devote his attention
full-time to the duties of Chief Financial Officer;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

Section 1.   Except as expressly amended herein, all of the terms and provisions
of the Employment Agreement shall remain in full force and effect.

 

Section 2.   The Executive hereby agrees that his appointment to the position of
the Company's Chief Financial Officer as provided herein shall not constitute
Good Reason, as this term is defined in Section 4(d) of the Agreement, to
terminate his employment.

 

Section 3.   Section 1(a) of the Agreement is hereby amended and restated to
read in its entirety as follows:

> (a)    Effective on August 16, 2004 (the "Start Date"), the Company shall
> employ Executive as the Executive Vice President and Chief Operating Officer
> of the Company. As such, Executive shall have responsibilities, duties and
> authority reasonably accorded to, expected of and consistent with Executive's
> positions as the Executive Vice President and Chief Operating Officer of the
> Company. If requested by the Company's Board of Directors or President,
> Executive shall also serve as interim Chief Financial Officer of the Company
> for a reasonable period of time while the Company conducts a search for a
> Chief Financial Officer. Effective upon the Company's hiring a new Chief
> Operating Officer on or about February 21, 2005, and conditioned thereon, the
> Company shall employ Executive as the Executive Vice President and Chief
> Financial Officer of the Company, and Executive shall no longer serve as the
> Company's Chief Operating Officer. As such, Executive shall have
> responsibilities, duties and authority reasonably accorded to, expected of and
> consistent with Executive's positions as the Executive Vice President and
> Chief Financial Officer of the Company. Executive hereby accepts this
> employment upon the terms and conditions herein contained and, subject to
> paragraph 1(c), agrees to devote substantially all of his time, attention and
> efforts during normal business hours to promote and further the business and
> interests of the Company and its affiliates.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and signed as of the date indicated above.

 

 

CONRAD INDUSTRIES, INC.

                 

 

By:

/s/ Michael J. Harris

 

 

Michael J. Harris, Chairman,

Compensation Committee of the Board of

Directors of Conrad Industries, Inc.

        EXECUTIVE              

Cecil A. Hernandez